Citation Nr: 0534639	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
for purposes of the receipt of Department of Veterans Affairs 
(VA) disability compensation benefits.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, including gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel

INTRODUCTION

The veteran served on active duty from: March 17, 1944, to 
June 28, 1944; July 20, 1945, to August 25, 1947; and from 
October 31, 1950, to December 31, 1950.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 2003 rating decision of the VA Regional 
Office (RO) located in Indianapolis, Indiana.  

In December 2005, the Board granted the veteran's motion to 
advance his case on the docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

In a November 2004 statement, the veteran indicated he no 
longer wanted to participate in a Travel Board hearing.  
Accordingly, the Board finds that the veteran properly 
withdrew his prior hearing request, such that it may now 
proceed with appellate review.  See 38 C.F.R. §§ 20.702(d), 
(e) (2005).

At this time, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the necessary 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2005); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2005).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

VA has provided an extensive set of laws and regulations 
governing entitlement to service connection for a claimed 
dental disorder, for purposes of a veteran's receipt of post-
service VA dental treatment and/or disability compensation 
benefits.  See 38 U.S.C.A. § 1712 (West 2005); 38 C.F.R. 
§§ 3.381, 17.160, 17.161, 17.162, 17.163, 17.164, 17.165, 
17.166 (2005); see also 38 C.F.R. § 4.150 (2005).  
Specifically, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are only eligible for service connection for purposes of VA 
treatment.  38 C.F.R. § 3.381(a) (2005).  Other dental 
disorders, however, such as osteomyelitis of the maxilla or 
mandible, loss of function of the maxilla, mandible, 
temporomandibular joint, condyloid process, ramus, or hard 
palate, or loss of teeth, may be service-connected for 
receipt of VA disability compensation benefits and treatment 
under certain specific circumstances.  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9900 through DC 9916 (2005).  The 
ratings under 38 C.F.R. § 4.150, however, only apply to bone 
loss through (in-service) trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  See Note to DC 9913 (2005). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury (also known as secondary service 
connection).  38 C.F.R. § 3.310(a) (2005).  As well, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, a veteran is also entitled to service connection 
for that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran's claim for entitlement to service connection for 
a gastrointestinal disorder, including as secondary to a 
service-connected dental disability, was previously denied in 
a May 1995 RO decision.  The veteran was then properly 
notified of that adverse action in a late May 1995 letter, 
but he did not file an appeal as to that decision.  As such, 
the May 1995 RO decision is final, and it is incumbent on the 
veteran to submit or identify new and material evidence to 
reopen his claim.  Regardless of the RO's action in the April 
2003 rating action now on appeal, the Board may only consider 
the current claim on the merits if new and material evidence 
has been received by VA since that prior final decision.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that was previously disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence now means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The record confirms, as noted in his March 2003 statement of 
claim and in other documentation, that the veteran seeks 
entitlement to service connection for a dental disorder for 
purposes of obtaining VA disability compensation.  More 
importantly, however, he believes that his current 
gastrointestinal problems are the result of the dental 
problems that originated during his active service, and he 
therefore desires to reopen a previously denied claim for 
entitlement to service connection for a gastrointestinal 
disorder, so as to secondarily service-connect that problem 
to a service-connected dental disability.  Information of 
record reflects that VA has previously awarded the veteran 
entitlement to service connection for several of his teeth, 
but for purposes of receipt of VA dental treatment only.  It 
is also apparent under governing VA law, a claimed disorder 
may only be secondarily service-connected to another service-
connected disability, and may not be secondarily service-
connected to another disorder that has been service-connected 
for VA treatment purposes only (as such disorder would not 
actually be deemed a "disability" under the law).  See 
38 C.F.R. Parts 3 and 4 (2005).  Thus, in order to prevail on 
his claim of secondary service connection for a 
gastrointestinal disorder (and, in fact, to even reopen it), 
the veteran will have to first establish his entitlement to 
service connection for a dental disorder for purposes of 
receipt of VA disability compensation.  The RO's recent 
adjudications below, however, are quite unclear as to whether 
such claim has been properly developed and fully adjudicated 
in accordance with all applicable law.        

As to the procedural history of the veteran's prior claims 
for service connection for a dental disorder, initially in a 
November 1948 letter, the RO informed him that service 
connection was warranted for teeth numbered 2, 7, 9, 10, 11, 
15, 17, 18, 20, 21, and 31.  In a December 1948 letter, 
however, the RO informed him that its previous letter of 
November 15, 1948, was sent in error and regarded another 
claimant's case; this notice also advised him that a new 
decision as to his claim would be issued in the near future.  

Thereafter, in a May 1949 rating decision, VA determined that 
entitlement to service connection was warranted for teeth 
numbered 2, 4, 5, 20, 28, and 31 based upon incurrence in 
service.  In addition, VA determined that service connection 
was warranted for teeth numbered 3 through 12 based upon 
aggravation in service.  This rating decision, however, is 
unclear as to whether it is representative of a denial of 
service connection for all teeth except teeth numbered 2 
through 12, 20, 28 and 31.  As well, an October 1968 rating 
decision determined only that the veteran did not have a 
"dental disability that was incurred in or aggravated by 
service."  


In April 2003, the RO denied the veteran's pending claim for 
service connection for a dental disorder (for purposes of 
receipt of VA disability compensation), and did not 
acknowledge any prior VA determinations of record.  The Board 
further observes, however, that the veteran was never 
specifically informed of the applicable laws and regulations 
pertaining to dental disorders, and to service connection of 
any other claimed disorder in relation to a service-connected 
dental disability (i.e., one that has been service-connected 
for purposes of the receipt of disability compensation).  As 
well, it appears, that the RO issued at least some of the 
adjudications released during the pending appeal while under 
the erroneous assumption that service connection for VA 
treatment purposes was in effect for teeth numbered 2, 7, 9, 
10, 11, 15, 17, 18, 20, 21, and 32, as it referred to those 
teeth in its April 2004 and September 2004 supplemental 
statements of the case (SSOCs).  In addition, the veteran has 
also supplied his November 1948 notice letter on multiple 
occasions during the pending appeal, identified as his 
"proof" that he is service-connected for all of those 
teeth.  As noted above, however, that information is 
incorrect, as the record establishes only that service 
connection (for VA treatment purposes) is now in effect for 
teeth numbered 2 through 12, 20, 28, and 31.  

Thus, in light of the confusing procedural history of this 
case, and in accordance with the requirements of the VCAA, 
the Board finds that both of these claims must be remanded at 
this time, as to engage in appellate review at this juncture 
would almost certainly be prejudicial to the veteran.  On 
remand, the RO should fully apprise the veteran of the laws 
and regulations applicable to his claims, and specifically 
those applying to dental claims and claims for secondary 
service connection based upon a previously service-connected 
dental disability.  The RO should then properly apply such 
laws and regulations in a readjudication of both matters on 
appeal, including due recognition that the veteran's teeth 
numbered 2 through 12, 20, 28, and 31 are already service-
connected (but for VA treatment purposes only).



Therefore, in order to give the veteran every consideration 
with respect to this  appeal, this matter is REMANDED to the 
RO (via the AMC) for the following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein, with regard 
to both claims on appeal.  This letter 
should explain what, if any, information 
(medical or lay evidence) is necessary to 
substantiate this claim on appeal.  The 
letter should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  The 
letter should also request that the 
veteran provide any additional evidence 
in his possession that pertains to the 
claims.  With regard to his claim for 
service connection for a dental disorder 
for purposes of the receipt of VA 
disability compensation benefits, the RO 
should also specifically notify the 
veteran of VA's pertinent laws and 
regulations for such a claim.  The RO 
should then undertake any additional 
development that it deems necessary for 
these claims. 

2.  After the RO completes the action 
requested above to the extent possible, 
it should again review both claims in 
accordance with all governing legal 
authority, and with consideration of any 
additional evidence then associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with an 
appropriate SSOC, and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review (if in order).

The purpose of this REMAND is to afford due process, as well 
as to obtain additional development if necessary, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

